Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 21-24, 26-27, 29-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2017/0354888 to Benedetto in view of U.S. Pat. Pub. No. 2015/0174489 to Evald.

In Reference to Claim 21 and 31
	Benedetto discloses a method and system for providing a virtual item distribution system to users in an online game, the method comprising:
	by one or more processors configured by machine-readable instructions (Fig. 1 210, [0066]), executing a game instance of a virtual environment in which the online game is played, and to facilitate presentation of virtual environment of the online game to a first user (play of an online video game [0010] navigating through a gaming world of Fig. 5C, [0012]);
presenting a virtual reward interface to the first user, wherein the virtual reward interface presents a reward map comprising a plurality of virtual reward nodes connected by links (Applicant’s reward interface and map are a visual representation of reward nodes (Spec. 0053) comprising a series of non-linear branching tracks (Spec. 0052).  The rewards can be associated with some of the nodes (Spec. 0065) and is associated with at least one tier (Fig. 4A.  Benedetto allows players to view a node graph, Fig. 2 [0029], comprising a map with some nodes (node graph 530 [0138]) associated with an award such as a treasure [0212] of Fig. 5C), 
wherein the virtual reward nodes are arranged such that the reward map provides at least two starting virtual reward nodes as entry points to the reward map for selection by the first user (Benedetto discloses jump node 572 allowing a player to preview game play and jump into an instantiation of the game at any point there is a snapshot image 3560e.  Fig. 5C has a plurality of jump nodes.  Alternatively, see one or more start points [0131].), 
receiving a selection of a first starting virtual reward node of the at least two starting virtual reward nodes from the first user, wherein the at least two starting virtual reward nodes are mutually exclusive, wherein the first starting virtual reward node is associated with a first virtual reward (Fig. 5C node 572 [0145] for the bear encounter);
unlocking access to a first starting virtual reward associated with the first starting virtual reward node, wherein unlocking access to the first starting virtual reward node provides access to one or more virtual reward nodes of the plurality of virtual reward nodes linked to the first starting virtual reward (access to the treasure for successful battle with the bear [0212]); and
providing the first virtual reward to a first user account associated with the first user (receipt of the treasure).
	However, Benedetto discloses a timeline but not that this measure indicates a defined time period for a user.
	Evald teaches of a video game including game levels (Fig 8d, [0014]) wherein the game is played over a certain time for a goal to be reached ([0116]).  Evald invents the game played over time and levels to overcome a number of technical challenges of computer implemented games ([0005]).   
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would recognize the excitement of games can be elevated when the game is constrained to a certain time limit.  The courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

In Reference to Claims 22 and 32
	Benedetto discloses displaying a virtual reward node information interface identifying one or more virtual rewards (Fig. 4A 360e).
In Reference to Claims 23 and 33
	Evald teaches comparing a number of unlocked virtual reward nodes associated with the first user account to a reward map completion threshold, and responsive to a determination that the number of unlocked virtual reward nodes satisfies the completion threshold, providing a first completion threshold virtual reward to the first user account (Evald teaches of predetermined conditions of a number of levels [0023] wherein levels are unlocked based on satisfaction of the criteria [0024]).  The game goals and levels are displayed on the map [0171].

In Reference to Claim 24
	Evald discloses nodes that are of first and second levels {tiers} (different game levels [0014], [0116], see also levels of various difficulty [0149]) where along a path there are a first subset {less difficult levels or nodes) and a second subset (more difficult levels or nodes), wherein each reward node is associated with at least one of the first subset or the second subset of the reward nodes (the nodes are associated with different scores depending on the level [0158]).

In Reference to Claim 26
	Evald discloses wherein the number of virtual reward nodes in the second subset is greater than the number of virtual reward nodes in the first subset as in Fig. 8a wherein there is a first subset of nodes 1-5 intersected by a second subset of nodes 1-7, where the second subset is larger than the first subset (Fig. 8e).

In Reference to Claims 27 and 38
	Examiner construes this limitation to mean that a player is associated with either the first tier or the second tier (every player is associated with at least one level (Fig. 12), and if a player is associated with a second tier, provide the player with the reward associated with the second tier in their account (players of all tiers and stages of the game and levels have an account [0161, 0302].

In Reference to Claim 29
	Evald teaches wherein the at least two starting virtual reward nodes are on different nonintersecting tracks of the reward map (Fig. 8a where each is designated by 1).

In Reference to Claims 30 and 34
	Evald teaches of receiving virtual advancement currency from the first user account to unlock the first starting reward node ([0156, 0161]). 

In Reference to Claim 35
Evald teaches of hard and soft currency to pay for unlocking a new stage ([0156]).

In Reference to Claim 36
	Evald teaches of reward nodes on non-intersecting paths (Fig. 8b).

Allowable Subject Matter
6.	Claims 25, 28, 37, and 39 are objected to as being dependent upon a rejected base claim and/or subject to a double patenting rejection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:
The combination of references fail to disclose an indication that the first starting reward node is associated with a second tier virtual reward available to a user account associated with the second reward tier, wherein the indication is responsive to a determination that the first user is associated with the first reward tier, and wherein the reward map is inaccessible after the defined time period.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 21, 24, 25, 27, 31, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,835,824. Although the claims at issue are not identical, they are not patentably distinct from each other because with the addition of extra wording the claims encompass the same invention.

U.S. Pat. No. 10,835,824
U.S. Pat. Pub. No. 17/099,427
12. A computing system comprising: 

one or more hardware processors configured with computer-executable instructions that configure the computing system to: 

execute a game instance of a virtual environment in which an online game is played, and to facilitate presentation of virtual environment of the online game to a first user; 

present a virtual reward interface to the first user, wherein the virtual reward interface presents a reward map comprising a plurality of virtual reward nodes connected by links, 

wherein the virtual reward nodes are arranged such that the reward map provides at least two virtual reward nodes within the reward map for selection by the first user, 

wherein at least a first subset of the virtual reward nodes are associated with virtual rewards of a first reward tier and a second subset of the virtual reward nodes are associated with virtual rewards of a second reward tier, 


wherein the reward map is accessible by the first user for a defined time period; 

receive a selection of a first virtual reward node of the at least two virtual reward nodes from the first user, 

wherein the first user is associated with at least one of the first reward tier and the second reward tier; and 

determine that the first user is associated with the second reward tier and the first virtual reward node is associated with the second subset of the virtual reward nodes, 

unlocking access to the first virtual reward node and providing a second tier virtual reward to a first user account associated with the first user.
























And similarly for 

Claim 1

31. (New) A computing system comprising:

one or more hardware processors configured with computer-executable instructions that configure the computing system to:

execute a game instance of a virtual environment in which the online game is played, and to facilitate presentation of virtual environment of the online game to a first user;

present a virtual reward interface to the first user, wherein the virtual reward interface presents a reward map comprising a plurality of virtual reward nodes connected by links, 

wherein the virtual reward nodes are arranged such that the reward map provides at least two starting virtual reward nodes as entry points to the reward map for selection by the first user, 

wherein unlocking access to the first starting virtual reward node provides access to one or more virtual reward nodes of the plurality of virtual reward nodes linked to the first starting virtual reward;

wherein the reward map is accessible by the first user for a defined time period;

receiving a selection of a first starting virtual reward node of the at least two starting virtual reward nodes from the first user, 

wherein the at least two starting virtual reward nodes are mutually exclusive, wherein the first starting virtual reward node is associated with a first virtual reward;

unlocking access to a first starting virtual reward associated with the first starting virtual reward node



and providing the first virtual reward to a first user account associated with the first user.



38. (New) The system of Claim 31, wherein at least a first subset of the plurality of virtual reward nodes are associated with virtual rewards of a first reward tier and a second subset of the plurality of virtual reward nodes are associated with virtual rewards of a second reward tier, wherein each reward node is associated with at least one of the first subset or the second subset of the reward nodes.

39. (New) The system of Claim 38, wherein the computer-executable instructions further configure the computing system to provide an indication that the first starting reward node is associated with a second tier virtual reward available to a user account associated with the second reward tier, wherein the indication is responsive to a determination that the first user is associated with the first reward tier.



And similarly for

Claims 21, 24, 25, 27



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715